OPINION
PER CURIAM:
Judgment of sentence is vacated and case remanded to the Court of Common Pleas of Philadelphia County for an evidentiary hearing to determine whether appellant was denied effective assistance of counsel. If following the hearing it is determined that appellant was denied the effective assistance of counsel, a new trial shall be granted. If it is determined that appellant was not denied the effective assistance of counsel, the judgment of sentence shall be reinstated. Following the hearing court’s decision, the parties may appeal its order if they so desire. Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975).
VAN der VOORT, J., dissents.